--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


 
 
DATED 17th JANUARY, 2008
 
 
 
 
 
 
 
 

 
CHINA ENTERTAINMENT GROUP, INC.
 
and

 
IMPERIAL INTERNATIONAL LIMITED
 
 

--------------------------------------------------------------------------------

AGREEMENT
for the sale and purchase of 120 shares in
the issued share capital
of
Metrolink Pacific Limited

--------------------------------------------------------------------------------

 
 




 

 

 
 

  Robertsons   57th Floor   The Center   99 Queen's Road Central   Hong Kong

 
 

--------------------------------------------------------------------------------




THIS AGREEMENT IS MADE ON 17TH DAY OF JANUARY, 2008
 
BETWEEN:


(1)
CHINA ENTERTAINMENT GROUP, INC., a company incorporated in Nevada whose
principal executive office is at Unit 3409, Shun Tak Centre, West Tower, 168-200
Connaught Road Central, Hong Kong (the "Vendor"); and



(2)
IMPERIAL INTERNATIONAL LIMITED, a company incorporated in the British Virgin
Islands whose registered office is at P.O. Box 71, Craigmuir Chambers, Road
Town, Tortola, British Virgin Islands  (the "Purchaser").

 
 
WHEREAS:


1.
The Company is a company established in the British Virgin Islands with limited
liability details of which are set out in Schedule 1.



2.
At the date of this Agreement, the Vendor is the legal and beneficial owner of
120 issued shares in the registered capital of the Company representing 100% of
the entire issued share capital of the Company.



3.
The Vendor has agreed to sell and the Purchaser has agreed to purchase 100% of
the total issued and paid up capital of the Company from the Vendor on the terms
and conditions contained in this Agreement.



5.
Upon Completion, the Purchaser will own 100% of the issued registered capital of
the Company.

 
IT IS AGREED as follows:


1.  
INTERPRETATION

 
1.1
In this Agreement, and in the Schedules, the following definitions are used:

 
 
"Company" means Metrolink Pacific Limited, a company incorporated in the British
Virgin Islands;
      "business day" means a day (not being a Saturday or days on which a
typhoon signal No. 8 or black rainstorm warning is hosted in Hong Kong at 10:00
a.m.) on which banks are generally open for general banking business in Hong
Kong;       "Companies Ordinance" means the Companies Ordinance, Chapter 32 of
the Laws of Hong Kong;       "Completion" means completion of the sale and
purchase of the Sale Shares in accordance with clause 5;       "Conditions"
means the conditions specified in clause 3;       "Effective Date" means 31st
December, 2007;       "Group" means the Company and its subsidiaries from time
to time;       "Hong Kong" means the Hong Kong Special Administrative Region of
the PRC;       "Parties" means the named parties to this Agreement and "Party"
means any one of them;       "PRC" means the People’s Republic of China;      
"Sale Shares" means in aggregate the 120 Shares to be sold by the Vendor to the
Purchaser, representing 100% of the entire registered and issued capital of the
Company;

 
2

--------------------------------------------------------------------------------


 

  "Shares" means ordinary shares in the registered capital of the Company;      
"Warranties" means the representations and warranties set out in Schedule 2;    
  "US$" means the United States dollars;



1.2
In this Agreement, words and expressions defined in the Companies Ordinance
shall be construed as having the meaning thereby attributed to them, save where
the context otherwise requires.



1.3
In this Agreement, save where the context otherwise requires:

 
 
(A)
words in the singular shall include the plural, and vice versa;



 
(B)
the masculine gender shall include the feminine and neutral and vice versa;

 
 
(C)
a reference to a person shall include a reference to a firm, a body corporate,
an unincorporated association or to a person’s executors or administrators;



 
(D)
a reference to a clause, sub-clause, Schedule (other than to a schedule to a
statutory provision) shall be a reference to a clause, sub-clause, Schedule (as
the case may be) of or to this Agreement;

 
 
(E)
if a period of time is specified and dates from a given day or the day of an act
or event, it shall be calculated exclusive of that day;



 
(F)
the headings in this Agreement are for convenience only and shall not affect the
interpretation of any provision of this Agreement;

 
 
(G)
references to this Agreement include this Agreement as amended or supplemented
in accordance with its terms;



 
(H)
a document in the agreed form shall mean a document the form of which has been
agreed by the parties hereto;

 
 
(I)
all warranties and obligations given or entered into by more than one person are
given or entered into severally.

 
1.4
The designations adopted in the recitals and introductory statements preceding
this clause apply throughout this Agreement and the Schedules.

 
 
2.  
SALE AND PURCHASE

 
 
Subject to the terms and conditions of this Agreement, the Vendor shall, with
effect from the Effective Date, sell as legal and beneficial owner and the
Purchaser shall purchase or procure the purchase of, the Sale Shares, free from
any option, charge, lien, equity, encumbrance, rights of pre-emption or any
other third party rights whatsoever and together with all rights attached to
them at the Effective Date or subsequently becoming attached to them.

 
 
3.  
CONDITIONS



 
The provisions of this Agreement, other than this clause, clause 8
(Announcements), clause 10 (Costs), clause 11 (Notices) and clause 13 (Governing
Law, Service of Process and Arbitration) are subject to each of the following
conditions being satisfied in all respects (or waived):

 
 
(A)
no event having occurred since the date hereof to Completion, the consequence of
which is to materially and adversely affect the financial position, business or
property, results of operations or business prospects of the Group and such
material adverse effect shall not have been caused;

 
3

--------------------------------------------------------------------------------


 
 
 
(B)
the passing by the shareholders of the Vendor at a general meeting to be
convened and held (if necessary) of an ordinary resolution to approve ratify
and/or confirm this Agreement and the transaction contemplated hereunder; and



 
(C)
the Warranties remaining true and accurate and not misleading at Completion as
if repeated at Completion and at all times between the date of this Agreement
and Completion.

 
 
(D)
the passing of a board resolution of the board of the Purchaser approving the
entering into of this Agreement and the transaction contemplated herein; and;



 
(E)
the filing of a definitive version of a 14C with the United States Securities
Exchange Commission regarding the transaction contemplated hereunder and having
such been mailed to shareholders of the Vendor.

 
 
4.  
CONSIDERATION

 

4.1
The total consideration payable to the Vendor for the sale and purchase of the
Sale Shares shall be US$1.



4.2
The Consideration shall be payable by the Purchaser to the Vendor (or as it may
direct) on Completion.



4.3
Payment of the Consideration or any part thereof shall be effected by the
Purchaser paying cash to the Vendor (or as it may direct) for the Consideration
or any part thereof.

 
 
5.  
COMPLETION

 

5.1
Subject to continuing fulfilments (or waiver) of the Conditions specified in
clause 3, Completion shall take place at the offices of the Purchaser at 4:00
p.m. (Hong Kong time) on the fifth business day after the fulfilment or waiver
of the last of the Conditions specified in clause 3 or at such other place or
time as the parties shall agree.



5.2
At Completion:



 
5.2.1
The Vendor shall deliver or cause to be delivered to the Purchaser:

 
 
(A) 
duly executed transfer documents in respect of the Sale Shares transferring the
Sale Shares to the Purchaser or its nominee together with the relevant share
certificates;



 
(B)
resolution of the board of directors of the Company approving the registration
of the Purchaser or its nominee(s) as members of the Company;

 

  (C) 
copy of board resolutions of the Vendor authorising and approving its execution
of this Agreement;

 
 
(D)
all reasonably relevant approvals, consents, licences and/or permits required in
relation to the transaction contemplated hereunder,  and



 
(E)
written evidence of the shareholders of the Vendor having approved, ratified
and/or confirmed this Agreement and the transactions contemplated herein.

 

 
5.2.2
The Purchaser shall pay the Consideration to the Vendor or as it may direct.

 
4

--------------------------------------------------------------------------------




6.
WARRANTIES

 

6.1
The Vendor represents and warrants to the Purchaser that each of the Warranties
is as at the date hereof true and correct and not misleading in any material
respects and each of those warranties shall be construed as a separate warranty.



6.2
The Warranties shall be deemed to be repeated at Completion and any express or
implied reference therein to the date of this Agreement shall be replaced by a
reference to the date of Completion.



6.3
The Purchaser’s rights in respect of each of the Warranties shall survive
Completion and continue in full force and effect notwithstanding Completion.



6.4
The Warranties shall be separate and independent and, save as expressly
provided, shall not be limited by reference to any other Clause or anything in
this Agreement.



6.5
The Vendor shall immediately disclose to the Purchaser any matter or thing which
becomes known to it after the date of this Agreement which would render any of
them untrue.



6.6
The Purchaser shall be entitled to claim after Completion that any of the
Warranties is or was untrue or misleading or has or had been breached and
Completion shall not in any way constitute a waiver of any of the Purchaser’s
rights.

 

6.7
The Vendor undertakes to indemnify and keep indemnified the Purchaser from and
against all reasonable claims, liabilities, losses, costs and expenses which the
Purchaser may suffer or incur or which may be made against the Purchaser either
before or after the commencement of and arising out of, or in respect of, any
action in connection with:-

 
 
(A)
the settlement of any claim that any of the Warranties is untrue or misleading
or has been breached;



 
(B)
any legal proceedings taken by the Purchaser claiming that any of the Warranties
is untrue or misleading or has been breached and in which judgement is given for
the Purchaser; and

 
 
(C)
the enforcement of any such settlement or judgement.




6.8
The Vendor shall not be liable in respect of a Relevant Claim:



 
(A)
if it would not have arisen but for anything voluntarily done or omitted to be
done after Completion by the Purchaser or the Group or its employees, agents or
successors in title;



 
(B)
to the extent that it arises or is increased as a result only of:

 
 
(i)
an increase in the rates, method of calculation or scope of taxation after the
date of this Agreement; or



 
(ii)
any change in generally accepted accounting practice after the date of this
Agreement; or

 

  (iii) 
the passing of any legislation, or making of any subordinate legislation after
the date of this Agreement.

 
6.9
The Purchaser shall:

 
 
(A)
immediately notify the Vendor in writing of any Relevant Claim and of any claim
or matter which gives or may give rise to a Relevant Claim;



 
(B)
at all times disclose in writing to the Vendor all information and documents
relating to any claim or matter which gives or may give rise to a Relevant
Claim;

 
5

--------------------------------------------------------------------------------


 
 
(C)
take such action as the Vendor may reasonably require to avoid, resist, contest
or compromise any claim or matter which gives or may give rise to a Relevant
Claim; and

 
 
(D)
the passing of a board resolution of the board of the Purchaser approving the
entering into of this Agreement and the transaction contemplated herein; and;

 
 
7.
PURCHASER’S WARRANTIES

 
 
The Purchaser represents and warrants to the Vendor that:

 
 
(A)
the Purchaser has full power and authority to enter into and perform this
Agreement and the provisions of this Agreement, when executed, shall constitute
valid and binding obligations on the Purchaser, in accordance with its terms;



 
(B)
the execution and delivery of, and the performance by the Purchaser of its
obligations under, this Agreement shall neither:

 
 
(i)
result in a breach of any provision of its Memorandum or Articles of Association
or equivalent constituted document; nor



 
(ii)
result in a breach of any order, judgment or decree of any court or governmental
agency to which the Purchaser is a party or by which the Purchaser is bound;

 
 
(C)
save as provided in this Agreement, all consents, permissions, approvals and
agreements of third parties which are necessary or desirable for the Purchaser
to obtain in order to enter into and perform this Agreement in accordance with
its terms have been unconditionally obtained in writing and have been disclosed
in writing to the Vendor.

 
 
8.
ANNOUNCEMENTS

 

8.1
Save as provided in this Agreement, neither party shall release any
announcement, or  despatch any circular, relating to this Agreement unless as
required by law or the rules of any regulatory body of which it is a member.



8.2
The Parties hereby undertake that they shall each use all reasonable endeavours
to supply such information as may be reasonably necessary to be included in the
documents to be despatched or the announcements to be issued take respective
responsibility for such information and authorise the publication, despatch
and/or release of such documents and announcements.

 
 
9.
MISCELLANEOUS

 

9.1
None of the Parties may assign its rights under this Agreement and this
Agreement shall be binding on and enure for the benefit of the Parties’
successors, assigns and personal representatives.



9.2
Time shall be of the essence of this Agreement.



9.3
This Agreement represents the entire understanding, and constitutes the whole
agreement, in relation to its subject matter and supersedes any previous
agreement between the Parties with respect thereto and, without prejudice to the
generality of the foregoing, excludes any warranty, condition or other
undertaking implied at law or by custom.



9.4
Each Party confirms that, except as provided in this Agreement, no party has
relied on any representation or warranty or undertaking which is not contained
in this Agreement and, without prejudice to any liability for fraudulent
misrepresentation, no Party shall be under any liability or shall have any
remedy in respect of misrepresentation or untrue statement unless and to the
extent that a claim lies under this Agreement.

 
6

--------------------------------------------------------------------------------


 
9.5
So far as it remains to be performed this Agreement shall continue in full force
and effect notwithstanding Completion.



9.6
In the event that any provision of this Agreement shall be void or unenforceable
by reason of any provision of applicable law, it shall be deleted and the
remaining provisions hereof shall continue in full force and effect and if
necessary, be so amended as shall be necessary to give effect to the spirit of
this Agreement so far as possible.



9.7
Each of the Parties shall after Completion execute all such deeds and documents
and do all things as the other Parties may reasonably require for perfecting the
transactions intended to be effected under or pursuant to this Agreement.



9.8
This Agreement may be executed in any number of counterparts, which when taken
together shall constitute one and the same instrument and is binding on each and
every party.

 
 
10.
COSTS

 
 
The Parties shall pay their own costs in connection with the preparation and
negotiation of this Agreement and any matter contemplated by it.

 
 

11.
NOTICES

 

11.1
A notice, approval, consent or other communication in connection with this
Agreement:



 
(A)
must be in writing; and

 

 
(B)
must be left at the address of the addressee, or sent by prepaid ordinary post
(airmail if posted to or from a place outside Hong Kong) to the address of the
addressee or sent by facsimile to the facsimile number of the addressee which is
specified in this Clause or if the addressee notifies another address or
facsimile number in Hong Kong then to that address or facsimile number.



11.2
The address and facsimile number of each Party is:

 
 
The Vendor



 
Address:
Unit 3409, Shun Tak Centre, West Tower

 
Facsimile:
168-200 Connaught Road Central

 
Attention:
Hong Kong
        Facsimile 21919890   Attention Mr. Tang Chien Chang

 
 
The Purchaser

 
 
Address:
c/o 57th Floor, The Center, 99 Queen's Road Central, Hong Kong

 
Facsimile:
28685820

 
Attention:
Mr. Warren Ko  (ref: 841133)



11.3
A notice, approval, consent or other communication shall take effect from the
time it is received (or, if earlier, the time it is deemed to be received in
accordance with sub-clause 11.4) unless a later time is specified in it.



11.4
A letter or facsimile is deemed to be received:

 
7

--------------------------------------------------------------------------------


 
 
(A)
in the case of a posted letter, unless actually received earlier, on the third
(seventh, if posted to or from a place outside Hong Kong) day after posting; and



 
(B)
in the case of facsimile, on production of a transmission report from the
machine from which the facsimile was sent which indicates that the facsimile was
sent in its entirety to the facsimile number of the recipient.

 
 
12.
GOVERNING LAW, SERVICE OF PROCESS AND JURISDICTION

 

12.1
This Agreement is governed by, and shall be construed in accordance with, Hong
Kong law.



12.2
The Purchaser hereby irrevocably appoints Robertsons of 57th Floor, The Center,
99 Queen's Road Central, Hong Kong as its agent to accept service of legal
process on its behalf.  The Purchaser irrevocably agrees that if its process
agent ceases to have an address in Hong Kong or ceases to act as its process
agent, it shall appoint a new process agent acceptable to the other Parties and
shall deliver to each of the other Parties within 14 days a copy of written
acceptance of appointment by the new process agent.

 

12.3
The Vendor hereby irrevocably appoints Robertsons of 57th Floor, The Center, 99
Queen's Road Central, Hong Kong as its agent to accept service of legal process
on its behalf.  The Vendor irrevocably agrees that if its process agent ceases
to have an address in Hong Kong or ceases to act as its process agent, it shall
appoint a new process agent acceptable to the other Parties and shall deliver to
each of the other Parties within 14 days a copy of written acceptance of
appointment by the new process agent.



12.4
Subject to clause 12.2 and 12.3, each Party agrees that without preventing any
other mode of service, any document in an action (including, but not limited to,
any writ of summons or other originating process or any third or other party
notice) may be served on any Party by being delivered to or left for that Party
at its address for service of notices under Clause 11 and each Party undertakes
to maintain such an address at all times and to notify the other Party in
advance of any change from time to time of the details of such address in
accordance with the manner prescribed for service of notices under clause 11.



12.5
The parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of the Hong Kong courts.  Each of the parties hereto also irrevocably agrees to
waive any objection which it may at any time have to the laying of the venue of
any proceedings in the Hong Kong Courts and any claim that any such proceedings
have been brought in an inconvenient forum.

 
 
IN WITNESS of which the Parties have executed this Agreement on the date first
mentioned above.
 

         
SIGNED by  
)
 
/s/ Tang Chien Chang
 
for and on behalf of 
)
 
 
 
CHINA ENTERTAINMENT GROUP, INC. 
)
 
 
  in the presence of:
)
     

 

         
SIGNED by  
)
 
/s/ Chen Ming Yin, Tiffany
 
for and on behalf of 
)
 
 
 
IMPERIAL INTERNATIONAL LIMITED
)
 
 
  in the presence of:
)
     


8

--------------------------------------------------------------------------------


 
SCHEDULE 1



DETAILS OF THE COMPANY


Name
:
Metrolink Pacific Limited
     
Country of incorporation
:
British Virgin Islands
     
Company No.
: 613977      
Authorised Share Capital
:
US$50,000 divided into 50,000 ordinary shares of US$1 each
     
Issued Share Capital
:
120 ordinary shares
     
Registered Office
:
OMC Chambers, P.O. Box 3152, Road Town, Tortola, British Virgin Islands
     
Directors
: Ms Chen Ming Yin, Tiffany     Mr. Tang Chien Chang     Mr. Kim Min Sup, Mark  
   
Shareholders:
: China Entertainment Group, Inc. - 120 ordinary shares

 
9

--------------------------------------------------------------------------------


 
SCHEDULE 2


REPRESENTATIONS AND WARRANTIES


Subject to the matters referred to herein and save as disclosed to the Purchaser
in writing, the Vendor hereby represents, warrants and undertakes to the
Purchaser that all statements of fact set out in this Schedule or otherwise
contained in this Agreement are true and accurate in all material respects as at
the date hereof and at Completion.


Unless the context requires otherwise, the representations, warranties and
undertakings contained in this Schedule 2 in relation to the Company shall be
deemed to be repeated mutatis mutandis in relation to each of the member of the
Group.
 
1.
GENERAL INFORMATION AND POWERS OF THE VENDOR



1.1
the Vendor has full power to enter into this Agreement and to exercise its
rights and perform its obligations hereunder and (where relevant) all corporate
and other actions required to authorise its execution of this Agreement and its
performance of its obligations hereunder have been duly taken and this Agreement
will, when executed by the Vendor, be a legal, valid and binding agreement on it
and enforceable in accordance with the terms hereof;



1.2
the execution, delivery and performance of this Agreement by the Vendor does not
and will not violate in any respect any provision of (i) any law or regulation
or any order or decree of any governmental authority, agency or court of the
United States of America or elsewhere or any part thereof prevailing as at the
date of this Agreement and as at Completion; (ii) the laws and documents
incorporating and constituting the Company prevailing as at the date of this
Agreement and as at Completion; or (iii) any mortgage, contract or other
undertaking or instrument to which the Vendor is a party or which is binding
upon it/him/her or any of its/his/her assets, and does not and will not result
in the creation or imposition of any encumbrance on any of its/his/her assets
pursuant to the provisions of any such mortgage, contract or other undertaking
or instrument;



1.3
no consent (save as disclosed herein) of a person or body or filing or
registration with or other requirement of any governmental department authority
or agency in the United States of America or any part thereof is required by the
Vendor in relation to the valid execution, delivery or performance of this
Agreement (or to ensure the validity or enforceability thereof) and the sale by
the Vendor of the Sale Shares;



2.
COMPLIANCE WITH LEGAL REQUIREMENTS



2.1
the Company has duly and properly complied with all filing and registration
requirements in respect of corporate or other documents imposed under the
relevant laws of the jurisdiction in which it was incorporated;



2.2
the statutory books and minute books of the Company have been properly written
up and compliance has been made with all legal requirements concerning the
Company and all issues of shares, debentures or other securities thereof;



2.3
the register of members/shareholders of the Company is correct and the Company
has not received any application or request for rectification of its register of
members/shareholders and, so far as the Vendor is aware, no circumstances which
might lead to any such application or request for rectification of such register
to be made have arisen or occurred;



3.
CORPORATE MATTERS



3.1
the Company has been duly established and is validly existing and no order has
been made or petition presented or resolution passed for the winding up of the
Company and no distress, execution or other process has been levied on any of
its assets.  The Company is not insolvent nor unable to pay its debts, no
receiver or receiver and manager has been appointed by any person of its
business or assets or any part thereof, no power to make any such appointment
has arisen, the Company has taken no steps to enter liquidation and there are no
grounds on which a petition or application could be based for the winding up or
appointment of a receiver of the Company;

 
10

--------------------------------------------------------------------------------


 
3.2
the Vendor is the beneficial owner of the Sale Shares free and clear of any
lien, charge, option, right of pre-emption or other encumbrance or third party
right whatsoever and the Company has not exercised any lien over any of its
issued shares and there is no outstanding call on any of the Sale Shares and all
of the Sale Shares are fully paid;



3.3
the Sale Shares constitute 100% of all the entire registered capital of the
Company;



3.4
save as disclosed herein, the Company has no and never has had any subsidiary or
shares in or stock of any company;



3.5
the Company has never reduced, repaid, redeemed or purchased any of its share
capital;



3.6
there are no options or other agreements outstanding which call for the issue of
or accord to any person the right to call for the issue of any shares in the
capital of the Company or the right to require the creation of any mortgage,
charge, pledge, lien or other security or encumbrance over the Sale Shares;



3.7
the copies of the Memorandum and Articles of Association of the Company are
accurate and complete in all respects and have attached to them copies of all
resolutions and agreements which are required to be so attached.  The Company
has complied with its Memorandum and Articles of Association in all respects,
has full power, authority and legal right to own its assets and carry on its
business and none of the activities, agreements, commitments or rights of the
Company is ultra vires or unauthorised;



3.8
the Register of Members and all other statutory books of the Company are up to
date and contain true full and accurate records of all matters required to be
dealt with therein and the Company has not received any notice of any
application or intended application for rectification of the Company’s register
and all annual or other returns required to be filed with the relevant companies
registry have been properly filed within any applicable time limit and all legal
requirements relating to the issue of shares and other securities by the Company
have been complied with.


